The question in this case was the date of the transfer to the plaintiff. If the defendant had said the indorsement was not on the note when it was due, there would have been no question that the case ought to have gone to the jury. Not that the date of the entry was material in itself. The date of the entry became material when the plaintiff's witnesses said that the entry was made on the day of the transfer. The plaintiff's witnesses were positive; the defendant hesitated. Such hesitation could arise from one of three causes: 1. A defective memory. 2. "A troublesome conscience." 3. A desire to escape punishment for perjury. *Page 316 
If the second cause operated, then the testimony was entitled to very great weight. Which cause did operate? I do not know. I have no power to know any more than the Circuit Judge. It was the province of the jury to say, and I think they ought to have been allowed to do so.
The statement on the back of the note is: "Purchased from Southern Flour and Grain Company March 12, 1910, and now owned by us." Was that an after thought or was the bank preparing for trouble, or was it an entirely honest entry? I think these were questions for the jury.
For these reasons I concur with the Chief Justice.